DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1 and 15, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being: an articulated arm assembly comprising: a shaft axially extending along an axis of rotation; a first arm portion engaged to and projecting radially outward from the shaft, wherein, the first arm portion is an arm; a second arm portion engaged to and projecting radially outward from the shaft, wherein the second arm portion is adapted to rotate with respect to the first arm portion around the axis of rotation; an electric cable at least partially running along the first and second arm portions and the electric cable being completely outside of the shaft; the first and second carrying portions adapted such that the electric cable permanently intersects the axis of rotation at an intersection area, wherein respective longitudinal portions of respective first and second cable lengths of the electric cable are disposed completely in the respective first and second carrying portions and are perpendicular to the axis of rotation
The prior art fails to teach a combination of all the claimed features as presented in independent claim 15 with the allowable feature being: an articulated arm assembly comprising: a shaft axially extending along an axis of rotation; a first arm portion engaged to and projecting radially outward from the shaft; a second arm portion engaged to and projecting radially outward from the shaft, wherein the second arm portion is adapted to rotate with respect to the first arm portion around the axis of rotation; an electric cable at least partially running along the first and second arm portions and the electric cable being completely outside of the shaft; the first and second carrying portions adapted such that the electric cable permanently intersects the axis of rotation at an intersection area, wherein the electric cable has a first cable length running at least partially along the first arm portion and lying on a first plane, and a second cable length running at least partially along the second arm portion and lying on a second plane, the first and second planes being spaced apart from each other such that a third, transitional cable length is defined between the first and second cable lengths, and wherein corresponding bending sections of the electric cable are defined between the third cable length and the first and second cable lengths, and wherein the first and second planes are parallel to one-another.
One close prior art Iku (WO 91/04172) teaches of an articulated arm assembly comprising: a shaft axially extending along an axis of rotation; a first arm portion engaged to and projecting radially outward from the shaft, wherein, the first arm portion is an arm; a second arm portion engaged to and projecting radially outward from the shaft, wherein the second arm portion is adapted to rotate with respect to the first arm portion around the axis of rotation; an electric cable at least partially running along the however Iku does not teach wherein respective longitudinal portions of respective first and second cable lengths of the electric cable are disposed completely in the respective first and second carrying portions and are perpendicular to the axis of rotation; wherein the electric cable has a first cable length running at least partially along the first arm portion and lying on a first plane, and a second cable length running at least partially along the second arm portion and lying on a second plane, and wherein the first and second planes are parallel to one-another.
Another close prior art Stenzel (US 6,793,357 B2) teaches of an articulated arm assembly comprising: a shaft axially extending along an axis of rotation; a first arm portion engaged to and projecting radially outward from the shaft; a second arm portion engaged to and projecting radially outward from the shaft, wherein the second arm portion is adapted to rotate with respect to the first arm portion around the axis of rotation; an electric cable at least partially running along the first and second arm portions, the first and second carrying portions adapted such that the electric cable however Stenzel does not teach the electric cable being completely outside of the shaft; and a cable carrying structure having at least one first carrying portion directly attached to the first arm portion and at least one second carrying portion directly attached to the second arm portion, wherein respective longitudinal portions of respective first and second cable lengths of the electric cable are disposed completely in the respective first and second carrying portions and are perpendicular to the axis of rotation, and wherein corresponding bending sections of the electric cable are defined between the third cable length and the first and second cable lengths, and wherein the first and second planes are parallel to one-another.
Therefore claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Iku (WO 91/04172) in view of Grosch (US 4,084,886).

Regarding Claim 21, Iku discloses an articulated arm assembly (Fig 14-16; see Fig 1-4 for analogous structure with more defined callouts) comprising: a shaft (112; page 14, lines 9-13; “output shaft”) axially extending along an axis of rotation (not labeled in Fig 14-16; see Fig 4; equivalent to 6; page 6, line 4; “pivot axis”); a first arm portion (portion about 4 as seen in Fig 1; annotated “FIRST ARM PORTION”; note that the claim language has not defined any structural boundaries to the term “portion” and is thus interpreted as a region/area) engaged to and projecting radially outward from the shaft (112); a second arm portion (annotated “SECOND ARM PORTION” portion about 117; note that the claim language has not defined any structural boundaries to the term “portion” and is thus interpreted as a region/area) engaged to and projecting radially outward from the shaft (112), wherein the second arm portion (annotated “SECOND ARM PORTION” portion about 117) is adapted to rotate with respect to the first arm portion (annotated “FIRST ARM PORTION” about 4) around the axis of rotation (6); an note that the claim language has not defined any structural boundaries to the term “portion” and is thus interpreted as a region/area) directly attached to the first arm portion, a second carrying portion (annotated “SECOND CARRYING PORTION” about 117; note that the claim language has not defined any structural boundaries to the term “portion” and is thus interpreted as a region/area) directly attached to the second arm portion, and a cable guiding portion (C-shaped structure as seen in Fig 15 and U-shaped structure in Fig 16 together; such a structure would provide some level of guidance; C-shape/U-shape allows 52 to move in an axial/longitudinal movement, but limits movement towards the right of Fig 14 by the inner surface of 107 or the upper right side of 117; the structure seen in Fig 14,16 allows/permits movement of the cable at the bending region; note that the claim language does not numerically define quantities of movement nor specifies details of the movement with respect to location; note that the claim language has not defined any structural boundaries to the term “portion” and is thus interpreted as a region/area), wherein at least one of the first and second carrying portions and the cable guiding portion are adapted such that the electric cable (equivalent to 52) permanently intersects (see Fig 14-16 showing the cable crosses the axis of rotation) the axis of rotation (equivalent to 6) at an intersection area (annotated “INTERSECTION rotates”, “During this pivoting movement of the mirror housing, the bottom rim 20 of the bottom housing section 19 rotates relative to the stationary collar 10 of carrier member 7”) to the shaft (112) and the other of the first and second arm portions (annotated “FIRST ARM PORTION”) is rigidly engaged (page 9, line 16-page 10, line 11; note that “rigidly engaged” is not defined in the claim language and is interpreted to mean stiffly; thus as 115 rotates with respect to 107, SECOND ARM PORTION is stiffly engaged to the shaft 112) to the shaft (112).
	Though Iku shows a structure that would seem to clamp the wiring (note that the term “clamping” is being interpreted to mean fixing or fastening) at the first and second carrying portions, Iku does not explicitly disclose a cable carrying structure having a first clamping portion directly attached to the first arm portion, a second clamping portion directly attached to the second arm portion, wherein at least one of the first and second clamping portions are adapted such that the electric cable permanently intersects the axis of rotation at an intersection area.  
Grosch teaches of an articulated arm assembly (Fig 1-8; also in the field of rotation shaft comprising wiring), wherein a cable carrying structure (10) having a first clamping portion (portion/region/area about 59; note that the claim language has not defined any structural boundaries to the term “portion” and is thus interpreted as a region/area) and a second clamping portion (portion/region/area about 29; note that the claim language has not defined any structural boundaries to the term “portion” and is thus interpreted as a region/area) that clamp (Abstract, Column 1, lines 21-44, Column staked”, “clamped”) a cable (16-18) the cable (16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly as disclosed by Iku, comprising a cable carrying structure having a first clamping portion directly attached to the first arm portion, a second clamping portion directly attached to the second arm portion, as taught by Grosch, in order to fasten, hold and mount the cable to the assembly, and in order to handle resilient forces of a cable (Grosch, Column 1, lines 21-60, Column 3, lines 15-56), such that at least one of the first and second clamping portions are adapted such that the electric cable permanently intersects the axis of rotation at an intersection area (as already taught in view of Iku).


    PNG
    media_image1.png
    864
    1164
    media_image1.png
    Greyscale

Annotated Fig. 14 from Iku (WO 91/04172)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROSHN K VARGHESE/Examiner, Art Unit 2896